Exhibit 10.2

CORNERSTONE ONDEMAND, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between Phil Saunders (“Executive”) and Cornerstone OnDemand, Inc.,
a Delaware corporation (the “Company”), effective as of the effective date of
Executive’s May 1, 2020 employment agreement (the “Effective Date”). This
Agreement amends and restates in its entirety any change of control severance
agreement made and entered into by and between Executive and the Company (the
“Prior Agreement”).

RECITALS

1.    The Compensation Committee (the “Committee”) of the Board of Directors of
the Company (the “Board”) believes that it is in the best interests of the
Company and its stockholders (i)    to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat, or occurrence of a Change of Control and (ii) to provide
Executive with an incentive to continue Executive’s employment prior to a Change
of Control and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

2.    The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

3. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.    Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each an “Additional Term”), unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal. Notwithstanding the foregoing
provisions of this paragraph, (a) if a Change of Control occurs when there are
fewer than twelve (12) months remaining during the Initial Term or an Additional
Term, the term of this Agreement will extend automatically through the date that
is twelve (12) months following the effective date of the Change of Control, or
(b) if an initial occurrence of an act or omission by the Company constituting
the grounds for “Good Reason” in accordance with Section 6(g) hereof has
occurred (the “Initial Grounds”), and the expiration date of the Company cure
period (as such term is used in Section 6(g)) with respect to such



--------------------------------------------------------------------------------

Initial Grounds could occur following the expiration of the Initial Term or an
Additional Term, the term of this Agreement will extend automatically through
the date that is thirty (30) days following the expiration of such cure period,
but such extension of the term shall only apply with respect to the Initial
Grounds. If Executive becomes entitled to benefits under Section 3 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.

2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without Cause.

3.    Severance Benefits.

(a)    Termination without Cause or Resignation for Good Reason Outside a Change
of Control Period. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or Executive resigns from
such employment for Good Reason; and, in each case, such termination occurs
outside of the Change of Control Period, then subject to Section 4, Executive
will receive the following:

(i)    Accrued Compensation. The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.

(ii)    Continuing Salary Severance Payment. Executive will receive continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
Executive’s annual base salary as in effect immediately prior to Executive’s
termination date, for eighteen (18) months from the date of such termination of
employment, to be paid in accordance with the Company’s normal payroll policies.

(iii)    Bonus Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to 150% of Executive’s full annual bonus for
the year of termination (whether established on a quarterly, semi-annual, annual
and/or other periodic basis) at target level as in effect immediately prior to
Executive’s termination date.

(iv)    Continuation Coverage. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of eighteen (18) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents become covered under
similar plans. The reimbursements will be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of this Section 3(a)(iv), if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public

 

-2-



--------------------------------------------------------------------------------

Health Service Act), the Company will in lieu thereof provide to Executive a
taxable monthly payment, payable on the last day of a given month, in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue Executive’s group health coverage in effect on the termination of
employment date (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage and will commence on the month following
Executive’s termination of employment and will end on the earlier of (x) the
date upon which Executive obtains other employment or (y) the date the Company
has paid an amount equal to eighteen (18) payments. For the avoidance of doubt,
the taxable payments in lieu of COBRA reimbursements may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings.

(v)    Accelerated Vesting of Equity Awards. Executive will receive eighteen
(18) months of accelerated vesting with respect to all then unvested Equity
Awards and such Equity Awards shall become immediately vested and subject to
exercise or, in the case of such shares as are subject to repurchase by the
Company for the purchase price paid, no longer subject to such repurchase.

(b)    Termination without Cause or Resignation for Good Reason During a Change
of Control Period. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or Executive resigns from
such employment for Good Reason, and in each case ,such termination occurs
during the Change of Control Period then subject to Section 4, Executive will
receive the following:

(i)    Accrued Compensation. The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.

(ii)    Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to 150% of Executive’s annual base salary as
in effect immediately prior to Executive’s termination date or, if greater, at
the level in effect immediately prior to the Change of Control.

(iii)    Bonus Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to 150% of Executive’s full annual bonus for
the year of termination (whether established on a quarterly, semi-annual, annual
and/or other periodic basis) at target level as in effect immediately prior to
Executive’s termination date.

(iv)    Continuation Coverage. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of eighteen (18) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents become covered under
similar plans. The reimbursements will be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of this

 

-3-



--------------------------------------------------------------------------------

Section 3(b)(iv), if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month, in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s group health coverage in effect
on the termination of employment date (which amount will be based on the premium
for the first month of COBRA coverage), which payments will be made regardless
of whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to eighteen (18) payments. For the
avoidance of doubt, the taxable payments in lieu of COBRA reimbursements may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.

(v)    Equity Awards.

(1)    Accelerated Vesting of Equity Awards. One hundred percent (100%) of
Executive’s then-outstanding and unvested Equity Awards will become vested in
full. If, however, an outstanding Equity Award is to vest and/or the amount of
the award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to one hundred percent (100%) of
the amount of the Equity Award assuming the performance criteria had been
achieved at target levels for the relevant performance period(s).

(2)    Extended Post-Termination Exercisability. Executive’s then- outstanding
and unvested Equity Awards that are stock options or stock appreciation rights
will remain exercisable until the one (1) year anniversary of the date of
Executive’s termination of employment; provided, however, that in no event may
Executive exercise an Equity Award after the expiration of such Equity Award’s
original term. Executive agrees and acknowledges that as to any of Executive’s
stock options that were granted prior to the Effective Date and that qualify as
“incentive stock options” under Section 422 of the Code, the extension of the
post-termination exercise period pursuant to this Section 3(b)(v)(2) will be
considered a “modification” of the incentive stock option and could result in
immediately disqualifying any such options as incentive stock options. Further,
Executive agrees and acknowledges that in any event, an incentive stock will
convert to a nonstatutory stock option three months and one day after Executive
ceases to be an employee of the Company or any parent or subsidiary corporation
of the Company.

(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason) or (ii) for Cause by the Company, then Executive will not be entitled to
receive severance or other benefits.

 

-4-



--------------------------------------------------------------------------------

(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then, subject to Section 4:

(i)    Accelerated Vesting of Equity Awards. Executive’s then outstanding and
unvested Equity Awards will vest as provided in Sections 3(a)(iv) or 3(b)(v), as
applicable, as if Executive’s termination were treated as a termination without
Cause.

(ii)    Other Benefits. Executive will not be entitled to receive any other
severance or other benefits.

(e)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 3(a) or Section 3(b) of this Agreement, the provisions
of Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 3 of this Agreement.

4.    Conditions to Receipt of Severance

(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections 3(a)(i)
or 3(b)(i)) pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in substantially the form
attached hereto as Exhibit A (the “Release”), which must become effective and
irrevocable no later than the sixtieth (60th) day following Executive’s
termination of employment (the “Release Deadline”). Any severance payments or
benefits under this Agreement will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 4(c)(iii), except that the acceleration of vesting of Equity Awards not
subject to Section 409A will become effective on the date the Release becomes
effective and irrevocable. Except as required by Section 4(c)(iii), any lump sum
or installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following his or her separation from service and the remaining payments will be
made as provided in this Agreement. If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.

(b)    Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 (other than the accrued
benefits set forth in either Sections 3(a)(i) or 3(b)(i)) will be subject to
Executive continuing to comply with the terms of the Confidential Information
and Invention Assignment Agreement between the Company and Executive, as such
agreement may be amended from time to time.

(c)    Section 409A.

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance

 

-5-



--------------------------------------------------------------------------------

promulgated thereunder (“Section 409A”) (together, the “Deferred Payments”) will
be paid or otherwise provided until Executive has a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.

(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 4(c)(iv) below or resulting from an involuntary separation from
service as described in Section 4(c)(v) below.

(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.

 

-6-



--------------------------------------------------------------------------------

5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of Equity Awards; (iv) reduction of
employee benefits. In the event that acceleration of vesting of Equity Awards is
to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s Equity Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section. The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5.

6.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:

(a)    Cause. “Cause” will mean (i) an act of material dishonesty made by
Executive in connection with Executive’s carrying out his or her job
responsibilities to the Company intended to result in substantial personal
enrichment of the Executive; (ii) Executive’s conviction of, or plea of nolo
contendere to a felony which the Board reasonably believes had or will have a
material detrimental effect on the Company’s reputation or business; (iii) a
willful act by the Executive which constitutes gross misconduct and which is
injurious to the Company or its affiliates; (iv) Executive’s willful and
material breach of this Agreement, including without limitation, his or her
intentional failure to perform his or her stated duties, and his or her
continued failure to cure such breach to the reasonable satisfaction of the
Board within ten (10) days following written notice of such breach to Executive
from the Company; and (v) Executive’s material violation of a Company policy
that results in a material detrimental effect on the Company’s reputation or
business.

 

-7-



--------------------------------------------------------------------------------

The foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 2 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.

(b)    Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company,
(3)    a Person, that owns, directly or indirectly, fifty percent (50%) or more
of the total value or voting power of all the outstanding stock of the Company,
or (4) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii)    its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

(c)    Change of Control Period. “Change of Control Period” will mean the period
beginning three (3) months prior to, and ending twelve (12) months following, a
Change of Control.

(d)    Code. “Code” will mean the Internal Revenue Code of 1986, as amended.

(e)    Disability. “Disability” will mean that Executive has been unable to
engage in any substantial gainful activity by reason of any medically
determinable physical impairment that can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months.
Alternatively, Executive will be deemed disabled if determined to be totally
disabled by the Social Security Administration. Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate Executive’s employment. In the
event that Executive resumes the performance of substantially all of Executive’s
duties hereunder before the termination of Executive’s employment becomes
effective, the notice of intent to terminate based on Disability will
automatically be deemed to have been revoked.

(f)    Equity Awards. “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

(g)    Good Reason. “Good Reason” will mean without Executive’s express written
consent (i) a significant reduction or adverse change in Executive’s duties,
position, reporting relationship or responsibilities, or the removal of
Executive from such duties, position or responsibilities; (ii) a reduction by
the Company in the base salary of Executive as in effect immediately prior to
such reduction unless (a) such reduction is part of a salary reduction plan
across the Company’s entire senior management team, (b) such reduction does not
have a disproportionate effect on Executive in comparison to other members of
the senior management team of the Company and (c) such reduction is not in
excess of ten percent (10%) of Executive’s base salary; (iii) a material
reduction by the Company in the kind or level of benefits to which Executive was
entitled immediately prior to such reduction with the result that Executive’s
overall benefits package is significantly reduced disproportionally to other
members of senior management; (iv) a material breach by the Company of a term of
this Agreement or any other agreement between the Company and Executive,
including the failure of the Company to obtain assumption of this Agreement by
any successor; and (v) the relocation of Executive to a facility or a location
more than thirty-five (35) miles from Executive’s then present employment
location. In addition, Executive must provide written notice to the Company of
the existence of the one or more of the above conditions within ninety (90) days
of its initial existence and the Company must be provided with thirty (30) days
to cure the condition. If the condition is not cured within such thirty (30) day
period, the Executive must terminate employment within thirty (30) days of the
end of such cure period in order to qualify as a termination for Good Reason.

 

-9-



--------------------------------------------------------------------------------

For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.

(h)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

7.    Successors.

(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8.    Notice.

(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.

(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific

 

-10-



--------------------------------------------------------------------------------

termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than ninety (90) days after the giving of such
notice).

9.    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
reasonably necessary to reflect Executive’s resignation.

10.    Arbitration. Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, will be
settled by arbitration pursuant to the arbitration provisions set forth in the
Dispute Resolution Agreement, which was entered into as of March 13, 2020, by
and between the Company and Executive (the “Dispute Resolution Agreement”),
which agreement is incorporated herein by reference.

11.    Miscellaneous Provisions.

(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.

(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement. This Agreement along with the Dispute Resolution
Agreement and Executive’s Employment Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to, any rights to severance
and/or change of control benefits set forth in any severance plan or policy, or
pursuant to other written agreements with the Company. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement.

(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of New Jersey (with
the exception of its conflict of laws provisions). Subject to the terms of the
Dispute Resolution Agreement, any claims or

 

-11-



--------------------------------------------------------------------------------

legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in the jurisdiction where Executive resides, and Executive and the Company
hereby submit to the jurisdiction and venue of any such court.

(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

(h)    Counterparts. This Agreement may be executed manually or electronically
in counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

[Signature Page to Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     CORNERSTONE ONDEMAND, INC.     By:  

/s/ Elisa A. Steele

      Elisa A. Steele, Chair of the Board     Date: May 1, 2020 EXECUTIVE    
By:  

/s/ Philip S. Saunders

    Date: May 1, 2020

[signature page of the Change of Control Severance Agreement]

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE OF CLAIMS

This release of claims (this “Agreement”) is made by and between Cornerstone
OnDemand, Inc. (the “Company”), and                     (“Executive”). The
Company and Executive are sometimes collectively referred to herein as the
“Parties” and individually referred to as a “Party.”

RECITALS

WHEREAS, Executive signed a [Confidential Information and Invention Assignment
Agreement] with the Company on                     (the “Confidentiality
Agreement”);

WHEREAS, Executive signed a Change of Control Severance Agreement with the
company on                    (the “Change of Control Agreement”), which, among
other things, provides for certain severance benefits to be paid to Executive by
the Company upon the termination of Executive’s employment including following a
Change of Control (as defined in the Change of Control Agreement) of the
Company;

WHEREAS, Executive was employed by the Company until [Click And Type Date], when
Executive’s employment was terminated (“Termination Date”);

WHEREAS, in accordance with Section 4 of the Change of Control Agreement between
the Company and Executive, Executive has agreed to enter into and not revoke a
separation agreement and release of claims in favor of the Company as a
condition to receiving the severance benefits described in the Change of Control
Agreement; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:

COVENANTS

1.    Termination. Executive’s employment with the Company terminated on the
Termination Date.

2.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Change of Control Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance,

 

-14-



--------------------------------------------------------------------------------

outplacement costs, fees, reimbursable expenses, commissions, draws, stock,
stock options or other equity awards (including restricted stock unit awards),
vesting, and any and all other benefits and compensation due to Executive and
that no other reimbursements or compensation are owed to Executive.

3.    Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms and conditions of the Change of Control Agreement
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a)    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;1

 

1 

References to California statutes will only be included in this Agreement if
Executive resides in California at the time Executive’s employment relationship
is terminated. Otherwise, statutes specific to the state in which Executive
resides at the time of termination will be substituted.

 

-15-



--------------------------------------------------------------------------------

(e)    any and all claims for violation of the federal, or any state,
constitution;

(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

(h)    any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section 3 (the “Release”)
will be and remain in effect in all respects as a complete general release as to
the matters released. The Release does not extend to any severance obligations
due Executive under the Change of Control Agreement. The Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Executive’s right to file a charge with or participate in a charge
by the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Executive represents that Executive has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section 3. Nothing in this
Agreement waives Executive’s rights to indemnification or any payments under any
fiduciary insurance policy, if any, provided by any act or agreement of the
Company, state or federal law or policy of insurance.

4.    [Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that
Executive has been advised by this writing that (a) Executive should consult
with an attorney prior to executing this Agreement; (b) Executive has at least
21 days within which to consider this Agreement; (c) Executive has 7 days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement will not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents

 

-16-



--------------------------------------------------------------------------------

or precludes Executive from challenging or seeking a determination in good faith
of the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and delivers it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the Chief Legal Officer of the Company that is received prior to the Effective
Date.]2

5.    [California Civil Code Section 1542. Executive acknowledges that Executive
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.

OR

Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.]3

6.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the

 

2 

This provision will only be included in this Agreement if Executive is age 40 or
older at the time Executive’s employment relationship is terminated.

3 

If Executive resides in California at the time Executive’s employment
relationship is terminated, the first provision – “California Civil Code
Section 1542” – will be included in this Agreement, otherwise the second
provision – “Unknown Claims” – will be used.

 

-17-



--------------------------------------------------------------------------------

Company or any of the other Releasees. Executive confirms that Executive has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Executive or
any other present or former Company employees, including violations of the
federal and state securities laws or the Sarbanes-Oxley Act of 2002.

7.    Sufficiency of Consideration. Executive hereby acknowledges and agrees
that Executive has received good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Release.

8.    Confidential Information. Executive reaffirms and agrees to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement will continue in
force; provided, however, that: (a) as to any provisions regarding competition
contained in the Confidentiality Agreement that conflict with the provisions
regarding competition contained in the Change of Control Agreement, the
provisions of the Change of Control Agreement will control; (b) as to any
provisions regarding solicitation of employees contained in the Confidentiality
Agreement that conflict with the provisions regarding solicitation of employees
contained in this Agreement, the provisions of this Agreement will control.

9.    Return of Company Property; Passwords and Password-protected Documents.
Executive confirms that Executive has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Executive’s possession
or control. Executive further confirms that Executive has cancelled all accounts
for Executive’s benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password- protected, along with the
password(s) necessary to access such password-protected documents.

10.    No Cooperation. Executive agrees that Executive will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive will state no more than that
Executive cannot provide any such counsel or assistance.

11.    Nondisparagement. Executive agrees that Executive will not in any way,
directly or indirectly, do or say anything at any time which disparages the
Company, its business interests or reputation, or that of any of the other
Released Parties.

 

-18-



--------------------------------------------------------------------------------

12.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

13.    Solicitation of Employees. Executive agrees that for a period of 12
months immediately following the Effective Date of this Agreement, Executive
will not directly or indirectly (a) solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company or (b) attempt
to solicit, induce, recruit or encourage, either for Executive or for any other
person or entity, any of the Company’s employees to leave their employment.

14.    Costs. The Parties will each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

15.    Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, WILL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR WILL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR WILL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW WILL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR WILL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES
TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
WILL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY WILL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR WILL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT WILL GOVERN.4

 



 

4 

References to California will only be included in this Agreement if Executive
resides in California at the time Executive’s employment relationship is
terminated.

 

-19-



--------------------------------------------------------------------------------

16.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

17.    No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

18.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.

19.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Change of Control Agreement, the Confidentiality Agreement, and
Executive’s written equity compensation agreements with the Company.

20.    No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Chairman of the Board of Directors of the Company.

21.    Governing Law. This Agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions. Executive consents
to personal and exclusive jurisdiction and venue in the State of California.5

 

5 

References to California will only be included in this Agreement if Executive
resides in California at the time Executive’s employment relationship is
terminated.

 

-20-



--------------------------------------------------------------------------------

22.    Effective Date. [Executive understands that this Agreement will be null
and void if not executed by Executive within 21 days. Each Party has seven days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th)day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).]6 OR [This Agreement will be effective
after it has been signed or executed by both Parties (the “Effective Date”)].7

23.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.

24.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that:

 

  (a)

Executive has read this Agreement;

 

  (b)

Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;

 

  (c)

Executive understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d)

Executive is fully aware of the legal and binding effect of this Agreement.

* * * * *

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

COMPANY     CORNERSTONE ONDEMAND, INC.     By:  

                                     

    Name:  

 

    Title:  

 

 

6 

This provision will only be included in this Agreement if Executive is age 40 or
older at the time Executive’s employment relationship is terminated.

7 

This provision will only be included in this Agreement if Executive is under the
age of 40 at the time Executive’s employment relationship is terminated.

 

-21-



--------------------------------------------------------------------------------

      Dated:                      EXECUTIVE       [                    ], an
individual      

 

      (Signature)       Dated:                     

 

-22-